

117 HR 3025 IH: Critical Infrastructure Employee Protection Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3025IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Crawford (for himself, Mr. Cohen, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to adopt certain priorities with respect to critical infrastructure employees during the coronavirus pandemic, and for other purposes.1.Short titleThis Act may be cited as the Critical Infrastructure Employee Protection Act.2.Identification of COVID–19 testing needs of critical infrastructure employees(a)In generalThe Secretary of Transportation shall—(1)adopt, for use by the Department of Transportation in carrying out response efforts relating to, and operations during, the Coronavirus Disease 2019 (COVID–19) pandemic, the categorization of essential critical infrastructure workers identified in the Guidance on the Essential Critical Infrastructure Workforce published by the Department of Homeland Security on August 18, 2020 (or a subsequent version of that guidance); and(2)coordinate with the Director of the Centers for Disease Control and Prevention and the Administrator of the Federal Emergency Management Agency to support efforts of State and local governments to provide for—(A)priority testing of essential critical infrastructure workers (as such term is used in paragraph (1)) with respect to the Coronavirus Disease 2019 (COVID–19); (B)priority access to personal protective equipment, sanitizers, nonmedical-grade facial coverings, and other health-related or protective supplies necessary to safely perform essential critical infrastructure work; and(C)priority access to COIVD–19 vaccinations, based on availability, for essential critical infrastructure workers.(b)ApplicationNothing in this section requires the provision of priority testing or priority access to personal protective equipment for essential critical infrastructure workers (as such term is used in subsection (a)(1)) to be prioritized over the provision of that testing or access to personal protective equipment or vaccinations for other individuals who are identified by the Centers for Disease Control and Prevention or any other relevant Federal, State, or local agency as having a higher priority for that testing or access to personal protective equipment, including—(1)patients;(2)healthcare workers; and(3)first responders.3.Future health crisisThe Secretary of Transportation shall issue such regulations as are necessary to adopt any guidance from the Department of Homeland Security during any future health crisis to account for the transportation sector and ensure the Department takes substantially similar actions regarding prioritization for essential critical infrastructure workers as described in section 2 of this Act. 